Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the application’s communication filed on 10/08/2021. 
Claims 1-20 are pending.
Claim Objections
1.	Claims 4 and 14 are objected to because of the following informalities:  Claims 4 and 14 appear to be depending from respective claim 3 and 13, rather than respective claims 2 and 12. Otherwise there is insufficient antecedent basis for “the configuration message” recited in the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over LINDHOLM, et al. (WO 2019/122494 A1), hereinafter (“LINDHOLM”).

Claim 1
LINDHOLM discloses method comprising: 
receiving, by a wireless device from a base station of a first public land mobile network (PLMN), an indication of a failure of a second PLMN (abstract, a first PLMN performs : receiving an initiation command to initiate a disaster support mode; responsively to the receiving of the initiation command, configuring the first PLMN to broadcast with at least one radio cell a pilot signal indicating that disaster support mode has begun in the first public land mobile network; receiving a registration request from a user equipment apparatus for which a second PLMN is a home network, etc.; also see pars. 0053-0055, user equipment, served by the second PLMN, detecting that the pilot signal of a radio cell of the first public land mobile network (PLMN) indicates that a disaster 
in response to the failure, sending, by the wireless device to [the] base station, an identifier of the second PLMN (abstract, receiving a registration request from a user equipment apparatus for which a second PLMN is a home network; and signaling with the second PLMN and based on the signaling performing all of the following: authenticating the user equipment apparatus; setting up encryption of radio interface between the first PLMN and the user equipment apparatus, etc.; also see fig.2 and pars. 0079-0080, obtaining from the UE a subscription identification associated with the UE and requesting from the second PLMN registration credentials of the UE using the subscription identification, therefore, the  subscription identification, e.g. IMSI, must include a corresponding PLMN identification in order to request said UE credentials from the specific second PLMN). See for example, Kopplin (US 2008/0013470 A1), par. 0008: The subscriber identity information particularly comprises the International Mobile Subscriber Identities, IMSI and, even more particularly, said subscriber identity information entities comprise a code identifying the country with which the subscriber is registered, and a code identifying the operator of the subscriber, for example Mobile Country Code information (MCC) and Mobile Network Code (MNC)).
LINDHOLM does not expressly disclose the registration request is sent by the UE to the same cell that is broadcasting the disaster support mode indication. 
However, said feature is implicit or at least obvious in view of the teachings of LINDHOLM. In particular LINDHOLM discloses the UE continually monitoring pilot signals of proximate radio cell and detecting that the pilot signal of a radio cell of the first PLMN can be selected to support a disaster mode area individually, controlled by the same base station controller, belong to the same location area, etc.) That is, the base station may be an individual base station that broadcast the indication and receives the registration from the UE, or the UE may select the best received RSSI from a plurality of pilots sent by proximate cells/base stations, and send the registration request to the corresponding cell/base station, etc.
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to configure individual or plural cells/base stations to provide support for the disaster mode in a targeted disaster area, as taught by LINDHOLM, so as to customize the disaster mode support area by increasing or decreasing the number of cells/base station that provide the support, and thereby optimize the amount of network traffic migrating into the first PLMN, as suggested by LINDHOLM above.

Claim 2
LINDHOLM further teaches [T]he method of claim 1, wherein the indication of the failure of the second PLMN comprises an indication of a network disaster of the second PLMN. (pars. 0051-0055, the UE first registers with the second PLMN as the home PLMN, detecting that the pilot signal of a radio cell of the first public land mobile network (PLMN) indicates that a disaster support mode has begun in the first PLMN, and responsively, attempting to register with the first PLMN, etc., that is receiving said disaster support mode pilot signal by the UE, which is  registered and served by the second  PLMN, indicates to the UE that the second (home) PLMN is no longer available and responsively the UE attempts  to register to the first PLMN).  

Claim 3
LINDHOLM further teaches [T]he method of claim 1, further comprising receiving, from the base station, a configuration message. (par. 0074, the first PLMN receiving a registration request from the UE, etc., and setting up encryption of radio interface between the first PLMN and the UE, i.e. implicitly receiving configuration message, e.g. pilot signal including sync information, for example, in order to send the registration message to a base station of the first PLMN, and also explicitly receiving configuration message to set up said encryption interface from the UE side).

Claim 4
LINDHOLM further teaches [T]he method of claim [2], 3, wherein the configuration message comprises the indication of the failure of the second PLMN. (pars. 0051-0055, the UE first registers with the second PLMN as the home PLMN, detecting that the pilot signal of a radio cell of the first public land mobile network (PLMN) indicates that a disaster support mode has begun in the first PLMN, and responsively, attempting to register with the first PLMN, etc., i.e.,   the support mode pilot signal comprises a configuration message, e.g. comprising at least synchronization information, and further, indicates to the UE that the second (home) PLMN is no longer available and responsively the UE attempts  to register to the first PLMN).  

LINDHOLM implicitly teaches [T]he method of claim 2, wherein the configuration message comprises the identifier of the second PLMN. (pars. 0051-0055, the UE first registers with the second PLMN as the home PLMN, detecting that the pilot signal of a radio cell of the first public land mobile network (PLMN) indicates that a disaster support mode has begun in the first PLMN, and responsively, attempting to register with the first PLMN, etc.; also see par.  i.e.,   the support mode pilot signal comprises a configuration message, e.g. comprising at least synchronization information, and further, indicates to a UE in proximity that the specific second PLMN is no longer available and responsively a UE, which is served by said specific PLMN,  attempts  to register to the first PLMN).  

Claim 6
LINDHOLM further teaches [T]he method of claim 1, further comprising determining, by the wireless device and based on the failure of a second PLMN, the first PLMN as a serving PLMN.  (pars. 0051-0055, the UE detecting that the pilot signal of a radio cell of the first public land mobile network (PLMN) indicates that a disaster support mode has begun in the first PLMN, and responsively, attempting to register with the first PLMN).

Claim 7
LINDHOLM further teaches [T]he method of claim 1, further comprising determining, by the wireless device and based on the failure of a second PLMN, the first PLMN as a serving PLMN during a network disaster of the second PLMN.  (pars. 0051-

Claim 8
LINDHOLM further teaches [T]he method of claim 1, wherein the identifier of the second PLMN is sent to the base station in a registration request. (abstract, receiving a registration request from a user equipment apparatus for which a second PLMN is a home network; also see fig.2 and pars. 0079-0080, obtaining from the UE a subscription identification associated with the UE and requesting from the second PLMN registration credentials of the UE using the subscription identification, therefore, the  subscription identification included in the registration request, e.g. IMSI, must include a corresponding PLMN identification in order to request said UE credentials from the specific second PLMN). 

Claim 9
LINDHOLM further teaches [T]he method of claim 1, wherein the registration request comprises a wireless device identifier of the wireless device. (pars. 0079-0080, obtaining from the UE a subscription identification associated with the UE and requesting from the second PLMN registration credentials of the UE using the subscription identification).



LINDHOLM implicitly discloses [T]he method of claim 1, wherein the registration request indicates a registration type. (abstract, configuring the first PLMN to broadcast with at least one radio cell a pilot signal indicating that disaster support mode has begun in the first public land mobile network, receiving a registration request from a user equipment apparatus for which a second PLMN is a home network; and signaling with the second PLMN and based on the signaling performing all of the following: authenticating the user equipment apparatus; also see pars. 0085-0090, temporarily disabling the black list including the first PLMN. i.e., sending the registration to a previously rejected and black listed PLMN comprises indication of an emergency or disaster registration request, and therefore the first PLMN will not reject the request but rather will communicate with the indicated home PLMN of the UE).

Claim 11
The claim represents the wireless device recited in and performing the method of claim 1. The claim is therefore rejected using the same grounds and motivation used for rejecting claim 1 above. LINDHOLM further discloses a wireless device, e.g. user equipment, comprising a processor and associated instructions stored in a memory of the device. See fig.5 and pars.  0102-0104, UE comprising memory 520 and program code 520 stored therein; processor 540.




The claim is rejected using the same grounds and motivation used for rejecting claim 2 above.

Claim 13
The claim is rejected using the same grounds and motivation used for rejecting claim 4 above.

Claim 14
The claim is rejected using the same grounds and motivation used for rejecting claim 4 above.

Claim 15
The claim is rejected using the same grounds and motivation used for rejecting claim 5 above.

Claim 16
The claim is rejected using the same grounds and motivation used for rejecting claim 6 above.

Claim 17
The claim is rejected using the same grounds and motivation used for rejecting claim 7 above.

The claim is rejected using the same grounds and motivation used for rejecting claim 8 above.

Claim 19
The claim is rejected using the same grounds and motivation used for rejecting claim 9 above.

Claim 20
The claim represent a system comprising the wireless device and the base station recited in and performing the method in claim 1 and its implicit counter method of the base station. The claim is therefore rejected using the same grounds and motivation used for rejecting claim 1 or above. LINDHOLM further discloses a wireless device, e.g. user equipment, comprising a processor and associated instructions stored in a memory of the device. See fig.5 and pars.  0102-0104, UE comprising memory 520 and program code 520 stored therein; processor 540. LINDHOLM also discloses base station associated with the first or second PLMNs (see fig.1), each inherently comprising at least one processor and associated memory storing program code similar to the above user equipment.

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to applicant's disclosure:

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MAGDI ELHAG/Primary Examiner, Art Unit 2641